                             UNITED ST ATES DISTRICT COURT

                             DISTRICT OF SOUTH CAROLINA

                                  CHARLESTON DIVISION




UNITED STATES OF AMERICA

               vs.                                           CASE NO.      2:18-cr-1017-DCN

   Wendell Wilkins




                        W_e_n_<l_e_ll_W_1_·1k_i_n_s_ _ _ _ _ , acknowledges receipt of a copy of the
       The Defendant, _ _

indictment and after arraignment pleads not guilty in open court.




                                               /,..,

                                             / 1{/? / .-/~/      v   t
                                                                     ~         /
                                                  -         (Signed) Defendant


 November 29, 2018
Charleston, South Carolina
